DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.

Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  
	i. Regarding Claim 5, “beamsplitter” should be “beam splitter”.
	ii. Regarding Claim 14, “each or” should be “each of”
 Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 1, the term “port selector” meets all three prongs of the aforementioned three-pronged test. However, the term port selector is never defined as a physical component, merely as the function it performs. For the purposes of examination, the Examiner is moving forward interpreting that any optical element capable of “selecting a port” will meet the Claim language.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “port selector” does not have sufficient written description. The “port selector” is only ever defined by what it does, not what component actually is (i.e. a mirror, beam splitter, other optical element, etc.). One of ordinary skill would be unable to ascertain whether or not the Applicant had possession of the Applicant’s device due to the inability to determine what that component is. For this reason, Claim 1 is rejected under U.S.C. 112(a) for failing to meet the written description requirement. 
Claims 2-17 are rejected based on their dependency to Claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 9, and 13 are rejected as being indefinite for the usage of the word “substantially”. It is unclear given the disclosure of the Applicant as to what exactly determines “substantially white”, for example, because no range is given as to what would be acceptable. Therefore, Claims 1, 9, and 13 are rejected under 112(b) for being indefinite.
Further regarding Claim 1, the phrase “port selector” renders the claim indefinite. As set forth in the interpretation under U.S.C. 112(f) and the rejection under U.S.C. 112(a), the phrase “port selector” is never defined outside of the function it performs, so one of ordinary skill would not be apprised to what physical component does the selecting of the port. Therefore, Claim 1 is further rejected under 112(b) for being indefinite. 
Claims 2-8, 10-12, and 14-17 are rejected based on their dependency to Claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-9, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication 0137769 award to Amitai et al, hereinafter Amitai, in view of US Patent Publication 20160025933 awarded to Benistry et al, hereinafter Benistry.
Regarding Claims 1 and 2, Amitai teaches a laser system comprising: a first port for coupling with a first laser probe assembly (main laser unit 10, Fig. 1); an additional port for coupling with an additional laser probe assembly (auxiliary unit 16, Fig. 1); a therapeutic laser source (laser 8) configured to direct the therapeutic laser beam to a first beam splitter (optical element 26, Fig. 1, 3rd Paragraph on Pg. 5, “The main channel 4 also includes a first beam combiner 26, that can be embodied by a partially reflective mirror, but could also be a cubic beam splitter, or any similar optical element”) and a second beam splitter (optical element 30); at least one aiming laser source (laser 16, 2nd Paragraph on Pg. 5, “An auxiliary, or second light-source unit 14 preferably includes a laser 16 or other light source, aligned with the main channel 4, including the path of operating beam 6, and in coordinated alignment with the main laser 10, such that the laser 16 preferably provides an aiming beam 18 for the operating beam 6 on the eye 12 of the patient”) for directing an aiming laser beam (beam 18) to the first beam splitter (optic 26) and the second beam splitter (optic 30, Fig. 1); a diffractive optical element (DOE) (diffraction grating unit 38) configured to receive the treatment laser beam (beam 6) and the aiming laser beam (beam 18, Fig. 2) and to create a multi-spot laser pattern from the treatment laser beam and the aiming laser beam (4th Paragraph of Pg. 8, “These gratings 42a-42d function to split the single or main beam, both operating and aiming beams, into multiple sub-beams”); an illumination system (light source 74, Fig. 1) that emits substantially white light (Paragraph 1 of Pg. 8, “Moving downstream toward the main channel 4, the illumination channel 20 advantageously includes a light source 74 such as a white light source”); a collimating lens that collimates the substantially white light received from the illumination system into an illumination beam (2nd collimating lens 80 receiving the white light from light source 74 , Fig. 1); a condensing lens (2nd focusing lens 32); and a multiplexing beam splitter arranged to receive the illumination beam and the multi-spot laser pattern from the DOE (third optical element 34)and wherein the second beam splitter directs portions of the treatment laser beam and the aiming laser beam to the DOE (see Fig. 1). Amitai also teaches wherein the aiming, therapeutic, and illumination components can be used separately or in any combination (see the 4th Paragraph of Pg. 7). Amitai does not teach a port selector, or wherein the multiplexing beam splitter configured to reflect the multi-spot laser pattern towards the condensing lens (rearrangement of parts) and to transmit an illumination beam from the collimating lens towards the condensing lens, thereby multiplexing the multi-spot laser pattern and the illumination beam, wherein the first beam splitter directs a portion of the treatment laser beam and the aiming laser beam to the first port. 
However, in the art of optical laser therapy, Benistry teaches the usage of a dual port system (abstract) with a port selector (Fig. 9, switching means 56) for the purpose of “permit(ing) an existing medical laser unit 10 to be retrofitted with an adaptor 15 to provide more flexible operation” (Para. 0066). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amitai by Benistry, i.e. by using a dual port system as in Benistry in the device of Amitai, for the reasoning provided in Para. 0066 of Benistry above. Further, it would have been obvious to have one port for a combination of the illumination/aiming/therapeutic and another just containing the aiming/therapeutic laser, as the separation is taught in Amitai and it would be within the skill of an artisan to decide which particular combination was best suited for the particular type of surgery. Finally, it would have been obvious to move the condensing lens of Amitai to the end of the optical path instead of in its original position, and a focusing lens to the end of one port receiving the aiming and therapeutic beams, as it is merely a rearrangement of parts (see MPEP 2144.04(VI)(C)) and no criticality to the particular arrangement is given by Applicant. 

Regarding Claim 8, Amitai modified by Benistry makes obvious the laser system of Claim 1, further comprising: a shutter arranged between the therapeutic laser source and the port selector, the shutter configured to alternatively block and transmit the treatment laser beam form reaching the port selector (see Amitai 2nd Paragraph of Pg. 7, “Moving further downstream, there is disposed an intensity-reducing device 62, such as a variable attenuator, a lens 64, such as a focusing lens, a spatial filter 66, and a time controller shutter 68, for exposing the operating laser beam 6 to the eye 12 of the patient”)

Regarding Claim 9, Amitai modified by Benistry makes obvious the laser system of Claim 1. Amitai does not teach wherein the therapeutic laser source is configured to produce the treatment beam having a wavelength substantially equal to 532 nm, and wherein the at least one aiming laser source is configured to produce a laser aiming beam having a wavelength substantially equal to 635 nm. However, Amitai does teach the usage of white illumination (Paragraph 1 of Pg. 8, “Moving downstream toward the main channel 4, the illumination channel 20 advantageously includes a light source 74 such as a white light source”) and the usage of a beam at 530 nm (see the 1st Paragraph of Pg. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Amitai, i.e. by using the wavelengths of 532 and 635 nm, since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05), and a criticality to the wavelengths is not provided.

Regarding Claim 10, Amitai modified by Benistry makes obvious the laser system of Claim 1, wherein the DOE creates the multi-spot pattern in a 3x3 array (4th Paragraph of Pg. 6, “For example, a grating in one assembly that split the laser beam into three vertical beams may be combined with another grating in a second assembly that split the laser beam into three horizontal beams, to create a pattern of nine sub-beams arranged in a 3x3 array”), and that the selection of a particular grating is at the operator’s will/need (Fig. 7b’s Translation array, 4th Paragraph of Pg. 6, “The gratings G.sub.r G.sub.6 may be selected by the operator as desired and moved into place by rotation about an axis 52 or translation in the direction of the arrow 54”). Amitai does not teach wherein the DOE creates the multi-spot pattern in a 2x2 array pattern. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Amitai, i.e. by using a 2x2 array instead of a 3x3 array, as it is well within the skill of the artisan to choose the appropriate DOE for a particular purpose, as shown by the citation above.

Regarding Claim 11, Amitai modified by Benistry makes obvious the laser system of Claim 1, wherein the DOE contains a plurality of different diffraction regions selected for creating and transmitting various multi-spot patterns of laser light (4th Paragraph of Pg. 6, “For example, a grating in one assembly that split the laser beam into three vertical beams may be combined with another grating in a second assembly that split the laser beam into three horizontal beams, to create a pattern of nine sub-beams arranged in a 3x3 array”).
Regarding Claim 12, Amitai modified by Benistry makes obvious the laser system of Claim 1, wherein the DOE comprises a movable linear stage with a plurality of diffraction regions for creating and transmitting multi-spot patterns of laser light (Fig. 7b’s Translation array, 4th Paragraph of Pg. 6, “The gratings G.sub.r G.sub.6 may be selected by the operator as desired and moved into place by rotation about an axis 52 or translation in the direction of the arrow 54”).

Regarding Claim 16, Amitai modified by Benistry makes obvious the laser system of Claim 1, further comprising: a beam compressor arranged between the therapeutic laser source and the DOE, the beam compressor configured to collimate the treatment beam to a diameter selected based on the attributes of the DOE and a desired multi-spot pattern (collimating lens 26, Fig. 1, inherent method effect). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication 0137769 award to Amitai et al, hereinafter Amitai, in view of US Patent Publication 20160025933 awarded to Benistry et al, hereinafter Benistry, further in view of US Patent 5815626 awarded to Kuba et al, hereinafter Kuba.
Regarding Claim 3-5, Amitai in view of Benistry makes obvious the system of Claim 1. Amitai does not teach a power monitor and a beam splitter arranged to receive the treatment laser from the therapeutic laser source and directs a portion of the treatment laser to the power monitor, a first beam detector, wherein the first beam splitter directs another portion of the treatment laser beam and the aiming laser beam to the first beam detector, or an additional beam detector, wherein the multiplexing beam splitter reflects a portion of the illumination beam to the additional beam detector.
However, Kuba teaches: a power monitor (monitor 15) capable of detecting the beam; and a beamsplitter (beam splitter 14) arranged to receive the treatment laser from the therapeutic laser source and direct a portion of the treatment laser to the power monitor (Fig. 10, Col. 21, Lines 38-53, “In the optical transmission device 800 shown in FIG. 10, a reference number 14 designates a laser beam splitter for transmitting a part of the laser beam 70 to the optical fiber 9. A reference number 15 denotes an incident laser beam monitor device for detecting the power of the laser beam 70 after the laser beam 70 is passed through the laser beam splitter 14. The incident laser beam monitor device 15 is placed so that the distance between a laser beam detection plane of the monitor device 15 and the laser beam splitter 14 is approximately equal to the distance between the incident side plane of the optical fiber 9 and the laser beam splitter 14. For example, the position of the laser beam and the diameter of the laser beam are calculated by using the monitor device 15 which detects the power of the laser beam 70 after the laser beam 70 is passed through the laser beam splitter 14”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Amitai by Kuba, i.e. by using the power monitoring system of Kuba and adding additional beam detectors in the system of Amitai, for the predictable purpose of combining known prior art elements to similar device to improve them in the same way, i.e. by monitoring the power/detecting the beam of the laser. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication 0137769 award to Amitai et al, hereinafter Amitai, in view of US Patent Publication 20160025933 awarded to Benistry et al, hereinafter Benistry, further in view of US Patent Publication 20070282312 awarded to Rathjen, hereinafter Rathjen.
Regarding Claims 6 and 7, Amitai modified by Benistry makes obvious the system of Claim 1. Amitai does not teach wherein an optical element configured to transform a horizontally polarized treatment beam from the therapeutic laser source into a vertically polarized treatment beam, or wherein the optical element is selected from among a half-wave plate, a quartz-crystal polarization rotator, and a metamaterial polarization rotator.
However, Rathjen teaches the usage of a half-wave plate for repolarizing a beam for the purposes of improving the positioning of a laser (Para. 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Amitai by Rathjen, i.e. by using the half-wave plate for repolarizing the beam, as Rathjen teaches the advantage of using the half-wave plate for the purposes of improving beam positioning and orientation.

	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication 0137769 award to Amitai et al, hereinafter Amitai, in view of US Patent Publication 20160025933 awarded to Benistry et al, hereinafter Benistry, further in view of US Patent Publication 20140180264 awarded to Diao et al hereinafter Diao.
	Regarding Claims 13-14, Amitai modified by Benistry makes obvious the system of Claim 1. Amitai does not teach wherein the additional laser probe assembly comprises: a multi-core optical fiber cable with a proximal end which, when coupled with the additional port, substantially abuts the interface in the additional port such that the focused, multiplexed multi-spot pattern and the illumination beam are focused on a proximal end of the multi-core optical fiber cable, wherein the multi-core optical fiber cable further comprises a first outer core surrounded by an outer-core cladding and a plurality of inner cores contained within the outer core, each inner core in the plurality of inner cores surrounded by an inner-core cladding, wherein a refractive index of the outer core is greater than a refractive index of the outer-core cladding, and wherein  a refractive index of each of the inner cores in the plurality of inner cores is greater than a refractive index of the inner-core cladding, and a handpiece with a probe tip coupled with a distal end of the multi-core optical fiber cable, the probe tip having a lens located substantially at a distal end of the probe tip, wherein the distal end of the multi-core optical fiber cable terminates in a interface with the lens, and wherein the lens translates a geometry of the multiplexed multi-spot laser pattern and illumination beam form the distal end of the multi-core optical fiber cable onto a target surface, or wherein the refractive index of each of the inner cores in the plurality of inner cores is larger than the refractive index of the outer-core cladding. 
	However, Diao teaches the usage of a multicore optical fiber (fiber bundle 246), containing cores surrounded by cladding (Para. 0046), to provide the multiplexed laser energy to the eye (Fig. 1, abstract), comprising a probe with a focusing lens at the tip of the probe (251, Para. 0043).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Amitai by Diao, i.e. by using the multicore optical fiber and probe of Diao in the system of Amitai, for the predictable purpose of substituting one known delivery device to reach the same result. Further, it would have been obvious to modify the refractive indexes of the cores and claddings in the way set forth above in the multicore fiber of Diao, as it is within the skill of an artisan to modify the refractive indexes of the cores and claddings for the particular purpose of the surgical application.

	Regarding Claim 15, Amitai modified by Diao and Benistry makes obvious the apparatus of Claim 13. Amitai does not teach wherein the plurality of inner cores contained within the outer core form a 2x2 array that matches a 2x2 spot pattern from the DOE. 
	However, Amitai teaches that a DOE array can be modified to suit the particular purpose of the surgical method (4th Paragraph of Pg. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amitai, i.e. by using a 2x2 array, as Amitai teaches the particular usage of changing the array.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. to 5:00 p.m. PST M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792